                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


HORATIO WASHINGTON DEPOT                      )
TECHNOLOGIES LLC,                             )
                                              )
               Plaintiff,                     )
                                              )
               V.                             )       Civil Action No. 17-1086-LPS
                                              )
TOLMAR, INC., TOLMAR                          )
PHARMACEUTICALS, INC., and                    )
TOLMAR THERAPEUTICS, INC.,                    )
                                              )
               Defendants.                    )


                             REPORT AND RECOMMENDATION

       Presently before the Court is Defendants TOLMAR, Inc., TOLMAR Pharmaceuticals,

Inc., and TOLMAR Therapeutics, Inc.'s (collectively "Defendants" or "TOLMAR") motion to

dismiss for failure to state a claim (the "Motion"), filed pursuant to Federal Rule of Civil

Procedure 12(b)(6). (D.I. 12) Defendants argue that Plaintiff Horatio Washington Depot

Technologies LLC's ("Plaintiff' or "Horatio") Complaint, (D.I. 1), which alleges infringement

of United States Patent Nos. 5,932,547 (the "'547 patent"), 6,124,261 (the "'261 patent"), and

6,235,712 (the '"712 patent")(together the "asserted patents" or "patents-in-suit"), should be

dismissed for various reasons. For the reasons that follow, the Court recommends that

Defendants' Motion be GRANTED-IN-PART and DENIED-IN-PART.

I.     BACKGROUND

       A.      Factual Background

       Plaintiff is the owner of the asserted patents by assignment and has the right to sue for

past damages. (Id at ,r,r 17-19) The asserted patents are all titled "Non-Aqueous Polar Aprotic

Peptide Formulations[,]" and were issued between 1999 and 2001. (Id) The '547 and '261

patents (the "formulation patents") "are directed to stable, non-aqueous formulations of a peptide

compound and solvent," while "the '712 patent is directed to methods of preparing those
formulations and treating prostate cancer using those formulations." (D.I. 13 at 4) At the time of

the filing of this action in August 2017, the three asserted patents had already expired on June

13, 2017. (Id. at 3) Further information about the patents and products reading on the patents is

set forth in Section III.

        According to the Complaint, Defendant "TOLMAR Pharmaceuticals, Inc. holds approved

New Drug Applications ('NDA')" for various doses of its branded drug Eligard® (the "accused

product"). (D.I. 1 at ,r 23) "Eligard is indicated for use in the palliative treatment of advanced

prostate cancer" and "contains leuprolide acetate, a luteinizing hormone-release hormone (LH-

RH) related compound as its active pharmaceutical ingredient." (Id.) Plaintiff alleges that

Defendants directly, indirectly and willfully infringed the patents-in-suit relating to the making,

using, selling or offering for sale of Eligard. (Id. at ,r,r 29-109)

        B.      Procedural Background

        On August 3, 2017, Plaintiff filed this action against Defendants. (D.I. 1) On August 11,

2017, Chief Judge Leonard P. Stark referred the case to the Court to resolve any and all matters

with regard to scheduling, as well as any motions to dismiss, stay, or transfer venue. (D.I. 8)

        On September 27, 2017, Defendants filed the instant Motion, (D.I. 12), and briefing was

completed on November 15, 2017, (D.I. 21). The Court heard oral argument on the Motion at

the request of all parties on May 9, 2018. (D.I. 59 ("Tr.")) Thereafter, Defendants filed two

notices of subsequent authority, (D.I. 49; D.I. 57), and Plaintiff filed a statement in response to

the second notice, (D.I. 58).

II.     STANDARD OF REVIEW

        Pursuant to Rule 12(b)(6), a party may move to dismiss the plaintiffs complaint based on

the failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). The

sufficiency of pleadings for non-fraud cases is governed by Federal Rule of Civil Procedure 8,

which requires "a short and plain statement of the claim showing that the pleader is entitled to


                                                    2
reliefl:-]" Fed. R. Civ. P. 8(a)(2). In order to survive a motion to dismiss pursuant to Rule

12(b)(6), "a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotation marks and citation omitted). In assessing the plausibility of a claim, first the court

separates the factual and legal elements of a claim, accepting "all of the complaint's well-

pleaded facts as true, but [disregarding] any legal conclusions." Fowler v. UPMC Shadyside,

578 F.3d 203, 210-11 (3d Cir. 2009). Second, the court determines "whether the facts alleged in

the complaint are sufficient to show that the plaintiff has a 'plausible claim for relief."' Id. at

211 (quoting Iqbal, 556 U.S. at 679).

          A plausible claim does more than merely allege entitlement to relief; it must also

demonstrate the basis for that "entitlement with its facts." Id. Thus, a claimant's "obligation to

provide the 'grounds' of his 'entitle[ment] to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do[.]" Bell At!. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (citations omitted). In assessing the plausibility of a claim,

the court must "'construe the complaint in the light most favorable to the plaintiff, and determine

whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief."'

Fowler, 578 F.3d at 210 (quoting Phillips v. Cnty. ofAllegheny, 515 F.3d 224,233 (3d Cir.

2008)).

III.      DISCUSSION

          Defendants assert various grounds for dismissing some or all of the Counts in the

Complaint. One of those grounds is the argument that all claims of infringement of the two

formulation patents should be dismissed because Plaintiff failed to plead compliance with the

marking statute, 35 U.S.C. § 287(a) ("Section 287(a)" or "the marking statute"). (D.I. 13 at 3,

17-20) At oral argument, the parties spent most of their time addressing that issue. (See Tr. at

23-25, 31 (the Court explaining that the marking issue was at the top of its decision tree, and


                                                   3
both sides agreeing that it should be)) Therefore, the Court will address the marking issue first,

and will address the other alleged pleading deficiencies thereafter.

       A.      Failure to Plead Compliance with the Marking Statute

       Under Section 287(a):

               Patentees, and persons making, offering for sale, or selling within
               the United States any patented article for or under them ... may
               give notice to the public that the same is patented, either by fixing
               thereon the word "patent" or the abbreviation "pat.", together with
               the number of the patent, or by fixing thereon the word "patent" or
               the abbreviation "pat." together with an address of a posting on the
               Internet, accessible to the public without charge for accessing the
               address, that associates the patented article with the number of the
               patent, or when, from the character of the article, this can not be
               done, by fixing to it, or to the package wherein one or more of
               them is contained, a label containing a like notice. In the event of
               a failure so to mark, no damages shall be recovered by the patentee
               in any action for infringement, except on proof that the infringer
               was notified of the infringement and continued to infringe
               thereafter, in which event damages may be recovered only for
               infringement occurring after such notice. Filing of an action for
               infringement shall constitute such notice.


35 U.S.C. § 287(a). Thus, when required by the statute, notice that sales of a product may

constitute patent infringement may be given to the alleged infringer in one of two ways: (1) via

constructive notice, by properly marking the patentee's own product (or its packaging); or (2) via

actual notice (such as by filing an infringement action against the infringer). See Lambda

Optical Sols., LLC v. Alcatel-Lucent USA Inc., Civil Action No. 10-487-RGA-CJB, 2015 WL

5470175, at *3 (D. Del. July 29, 2015) report and recommendation adopted sub nom. LAMBDA

Optical Sols. LLC v. Alcatel Lucent USA Inc., No. CV 10-487-RGA, 2015 WL 5458269 (D. Del.

Sept. 17, 2015).

       The statute's language and related requirements set up a few different possible scenarios.

For example, if a patentee (or other person mentioned in the statute) never produces or sells a

patented product, then the patentee/person's ability to recover damages is not limited by the
                                                 4
statute. Id (citing Texas Dig. Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193, 1219-20 (Fed. Cir.

2002)). On the other hand, if a patentee produces or sells a patented product, but does not mark

the patented product in a manner described in Section 287(a), it forfeits the right to recover

damages for the period in which it was producing or selling the unmarked product (unless and

until it provides the actual notice to the potential infringer). Id. Relatedly, the Court has also

concluded that if a patentee produces or sells an unmarked patented product-but then later

ceases such production/sales-it may still not collect damages thereafter for infringement until it

takes active steps to address the failure to mark, such as by affirmatively providing notice to a

potential infringer. Id. at *5; see also Arctic Cat Inc. v. Bombardier Recreational Prods., Inc.,

Case No. 14-cv-62369-BLOOMNalle, 2018 WL 3820610, at *7 (S.D. Fla. Aug. 10, 2018)

(explaining that where the plaintiff/patentee's product was not marked for a period of time, the

fact that the patentee thereafter ceased selling the unmarked product for over a year did not

entitle it to damages as of the date that the product came off of the market; instead, in order to be

able to recover damages thereafter, the patentee "needed to begin marking the products or

provide actual affirmative notice to an alleged infringer[]" in order to cure non-compliance with

the marking statute).

       Patents that contain only method claims, such as the '712 patent, are not subject to the

notice provisions of Section 287(a), Active Video Networks, Inc. v. Verizon Commc'ns, Inc., 694

F.3d 1312, 1334 (Fed. Cir. 2012), whereas the formulation patents, which contain only product

claims, are subject to those provisions. It is plaintiffs burden to both plead and prove

compliance with the marking statute. Arctic Cat Inc. v. Bombardier Recreational Prods. Inc.,

876 F.3d 1350, 1366 (Fed. Cir. 2017); Sentry Prat. Prods., Inc. v. Eagle Mfg. Co., 400 F.3d 910,

918 (Fed. Cir. 2005).

       Defendants argue that: (1) Plaintiff was obligated to and has failed to plead compliance

with Section 287(a) in the Complaint; and (2) this dooms its claims of infringement of the

formulation patents. Its argument takes some time to set out, and goes as follows:

                                                  5
(1) The Complaint contains allegations that Defendants had knowledge of the
    asserted patents since at least May 20, 2010. On that date, during the
    prosecution ofTOLMAR's United States Patent No. 8,486,455 (the '"455
    patent"), TOLMAR submitted an Information Disclosure Statement ("IDS")
    (attached as an exhibit to the Complaint), in which TOLMAR cited to the
    December 2009 edition of the United States Food and Drug Administration's
    ("FDA") Approved Drug Products With Therapeutic Equivalence Evaluations
    (the "Orange Book")-and more particularly, to the Orange Book's reference
    to "[Leuprolide] Acetate (12/2009)." (D.I. 1 at ,r 26 & ex. F) Plaintiff also
    attaches to the Complaint what is purported to be a portion of the same
    December 2009 edition of the Orange Book. (Id., ex. D) In that portion of the
    Orange Book, ten patents-including the three asserted patents here-are
    listed under the heading "Leuprolide Acetate - Viadur[,]" meaning that the
    patents were therein associated with the drug product Viadur®. (Id., ex. D at
    13)

(2) Defendants argue that because the two formulation patents were listed in
    connection with Viadur in this edition of the Orange Book, this means that the
    patents "either cover Viadur or a method of using Viadur." (D.I. 13 at 19
    (citing 21 C.F.R. 314.53))

(3) Defendants then note that it is undisputed that from at least 2000 to 2008,
    Viadur was "commercially marketed in the U.S." by ALZA Pharmaceuticals
    ("ALZA"), Plaintiffs predecessor as owner of the asserted patents. (D.I. 13 at
    20; see also id. at 4; D.I. 1, ex. D at 13; D.I. 19 at 11 (Plaintiff noting that
    Viadur was marketed by ALZA until 2008); Tr. at 4 (Defendants' counsel
    noting that Viadur was sold in the United States from 2000 to 2008))

(4) Defendants further allege that "at some point prior to 2011 [,] Viadur was
    discontinued, and ... there was no product covered by the Asserted Patents
    commercially marketed in the United States from 2011-2017." (D.I. 13 at 20;
    see also D.I. 1 at ,r 21 (Plaintiff pleading that "[f]rom 2011 to 2017, there was
    no product for the patentees to mark with the patent numbers in the United
    States[]"))

(5) Defendants note that ALZA later assigned the asserted patents to a third party;
    the "third party[] owned the patents until they expired in June of 2017." (Tr.
    at 5) Plaintiff then acquired the asserted patents by assignment on July 26,
    2017, one week prior to filing the instant suit. (Id.; see also D.I. Bat 4 n.2;
    D.I. 19 at 18)

(6) Because Viadur read on the asserted patents, Defendants argue that ALZA
    was required to mark the Viadur product/packaging. The Complaint,
    however, contains no allegations that ALZA did so. (D.I. 13 at 20; see also

                                          6
           D.I. 1) In light of the fact that it is not pleaded that ALZA provided the
           required constructive notice of infringement to entities like Defendants (and in
           light of the fact that Defendants were not given actual notice of their own
           patent infringement during the damages period), Defendants argue that
           ALZA's failure to mark means that Plaintiff, as a later-acquiring holder of
           title to the formulation patents, cannot recover damages as to those patents
           from Defendants. (D.I. 13 at 6, 20) In other words, ALZA's failure to mark
           prohibited not only it from collecting patent damages until actual notice of
           infringement was given, but it also serves to prohibit Plaintifffrom collecting
           such damages as well.

       (7) And since the formulation patents expired before suit here was brought
           against Defendants, the filing of the Complaint cannot provide actual notice of
           infringement to Defendants. Therefore, Defendants assert that the
           infringement claims as to the formulation patents should be dismissed. (D.I.
           13 at 19-20)

       For its part, Plaintiff does not dispute that the formulation patents covered Viadur. (D.I.

19 at 11 ("There is no current dispute that the [formulation] patents covered ... Viadur[]"); Tr. at

36 (Plaintiffs counsel acknowledging that one can reasonably infer from the Complaint that

Viadur read on the claims of the asserted patents at issue here); id. at 61-62) Rather, Plaintiff

makes two main arguments in opposition: (1) the Orange Book listing of the formulation patents

for Viadur satisfied the marking requirement of Section 287(a); and/or (2) even assuming ALZA

failed to mark Viadur with the formulation patents, 1 this should not prevent Plaintiff from

seeking damages here, since Plaintiff only acquired the patents in July 2017, and Plaintiff was




                  Plaintiff does not concede that Viadur was not physically marked; rather, Plaintiff
asserts that it is ignorant on the topic. (See D.I. 19 at 19 (explaining that "it would be
inappropriate to require Horatio to plead unknown facts regarding a discontinued product [i.e.,
whether Viadur was marked]" and that "whether a product covered by the [a]sserted [p]atents
was marked[ is] in the control of ... third parties and discovery would be needed to determine
the details[]"); see also id. at 14 (asking the Court, if it should decide that the Orange Book
listing of the formulation patents did not satisfy the marking statute, to allow Plaintiff "through
discovery, including third-party subpoenas, to establish that Viadur[] was marked[]")) Plaintiffs
request for discovery is discussed further below.
                                                 7
then a "good faith third party purchaser[] of [the] patents who never manufactured any patented

product and who [is] not under the control of the patentee or in privity with the prior assignee[.]"

(D.I. 19 at 11-19) The Court will address each argument in turn, and thereafter will take up a

related argument regarding discovery.

               1.      The Orange Book and Section 287(a)

       Plaintiffs first argument is that the Orange Book's listing of the formulation patents

alongside Viadur satisfied Section 287(a)'s requirements. (Id at 11-12) Plaintiff asserts that the

Orange Book listing of the formulation patents amounts to both actual notice and constructive

notice under Section 287(a). (Id at 12)

                       a. Actual Notice

       The Court first addresses the marking statute's actual notice alternative. "Actual notice

[under Section 287(a)] requires the affirmative communication of a specific charge of

infringement by a specific accused product or device." Amsted Indus. Inc. v. Buckeye Steel

Castings Co., 24 F.3d 178, 187 (Fed. Cir. 1994). Rather than focusing on whether the defendant

knew of the patent or of its infringement, "[t]he correct approach to determining notice under

[Section 287(a)] must focus on the action of the patentee[.]" Id

       In Amsted Indus. Inc., the United States Court of Appeals for the Federal Circuit found

that a letter from the plaintiff, which was addressed to the "whole industry" and described the

plaintiffs acquisition of certain patents relating to railway cars, was insufficient to provide actual

notice under the marking statute. Amsted Indus. Inc., 24 F.3d at 180, 187. The letter at issue was

"broadcast to a number of[] companies [including the defendant]" and it: (1) advised that the

plaintiff had acquired a number of patents, including the one at issue, from a third party; (2)

indicated that the plaintiff would enforce its rights under those patents; and (3) asked the industry

                                                  8
to respect the plaintiffs patents, to become acquainted with the patent at issue and to "refrain

from supplying or offering to supply component parts which would infringe or contribute to the

infringement of the patent[.]" Id. at 186. The Federal Circuit found that the letter "was not

notice within the meaning of [Section 287(a)]." Id. at 187. The Amsted Court explained that for

purposes of Section 287(a), actual "notice must be of 'the infringement,' not merely notice of the

patent's existence or ownership[,]" and that the plaintiffs letter did not give notice "of a specific

charge of infringement by a specific accused product or device." Id. This was in contrast to a

later letter sent by the plaintiff, which undisputedly provided sufficient actual notice under

Section 287(a). That later letter was sent specifically to the defendant; it addressed the

defendant's own center plate for a freight car (enclosing a photo of said center plate), asserted

that the center plate infringed the patent at issue and demanded that the defendant cease and

desist from further production and sales of the product. Id. at 186-87; compare Garf v. Logitech,

Inc., 254 F.3d 1334, 1346 (Fed. Cir. 2001) (noting that a letter containing references to the patent

at issue and to the accused product being sold, as well as a suggestion that the defendant should

have patent counsel review the patent "'to determine whether a non-exclusive license under the

patent is needed[]'" provided sufficient actual notice of infringement), with Philips Elecs. N Am.

Corp. v. Contee Corp., 312 F. Supp. 2d 649, 652 (D. Del. 2004) (finding that the plaintiffs letter

to the defendant enclosing a copy of the patents-in-suit and requesting a meeting "'to discuss

these patents and our license terms'" did not provide actual notice of infringement, because it did

not provide a specific charge of infringement by a specific accused product or device), aff'd, 177

F. App'x 981 (Fed. Cir. 2006).

       Plaintiff explains that "[a]s part of the new drug approval process, the [drug]

manufacturer must inform [the] FDA of all patents 'with respect to which a claim of patent

                                                 9
infringement could reasonably be asserted if a person not licensed by the owner engaged in the

manufacture, use, or sale of the drug."' (D .I. 19 at 12 (certain emphasis in original) (quoting 21

U.S.C. §§ 355(b)(l), (c)(2))) The FDA proceeds to list all such patents in the Orange Book.

(Id.) The Orange Book thus gives "notice to potential infringers of the patents covering an FDA-

approved product[ and] any company seeking to make an equivalent or similar branded or

generic version of an FDA-approved product is on specific notice of the patents associated with

that product and thus is notified of infringement." (Id at 13)

       Having described the Orange Book's function, Plaintiff then argues that the listing of the

formulation patents in the Orange Book can be said to have provided actual notice to Defendants

of their infringement of the formulation patents. According to Plaintiff, this is because "drug

product manufacturers are required by law to monitor the Orange Book, and in certain cases, are

required to certify to the noninfringement of the listed patents[,]" and thus the "Orange Book

listing should be viewed sui generis given its unique, highly-regulated nature." (Id. at 12) The

Court disagrees with Plaintiffs argument, for at least two reasons.

       First, Plaintiffs argument flies in the face of the Federal Circuit's reasoning in Amsted.

Even if Defendants consulted the Orange Book and learned of the formulation patents at some

point prior to the filing of the Complaint, that simply could not amount to Plaintiff having made

a "specific charge of infringement [to Defendants.]" Amsted Indus. Inc., 24 F.3d at 187. By

listing the formulation patents in the Orange Book, Plaintiffs predecessor was not engaging in

any specific communication with TOLMAR at all (let alone communicating to TOLMAR that it

infringed those patents). And relatedly, even if Defendants had previously consulted the Orange

Book and had seen the formulation patents listed there as being associated with Viadur, they

would not have been provided notice of the "specific accused product or device" that is now

                                                10
alleged to infringe the formulation patents. Id. This is because the only such "accused product"

that the Orange Book could even possibly be calling out in such a scenario is a "generic version

ofViadur" (which Defendants do not and did not make). (D.I. 21 at 5)

        Second, the decision in Merck & Co. v. Medplan Health Consulting, Inc., No. 05 Civ.

3650(DC), 2006 WL 1676229 (S.D.N.Y. June 14, 2006)-the only case cited by the parties that

discusses whether a listing in the Orange Book satisfies Section 287(a)-also supports the

Court's conclusion. (D.I. 19 at 13; D.I. 21 at 5-6) In Merck & Co., the court found, as a matter

of first impression, that an Orange Book listing does not constitute actual notice to an accused

infringer for purposes of Section 287(a). Merck & Co., 2006 WL 1676229, at *5. The patent at

issue in that case was "listed five times for various dosages under the product name

'SIMVASTATIN; ZOCOR."' Id The plaintiffs argued, like Plaintiff does here, that the Orange

Book was "not just a generalized warning" to the defendants (who were actually manufacturers

of a generic version of the plaintiffs' drug), but rather that it gave "direct and specific notice to

an audience that is required by statute to seek out and heed that notice." Id. at *6 (internal

quotation marks and citation omitted). The court disagreed, explaining that the Orange Book

listing at issue "does not reference defendants or their products, nor was it sent directly to

defendants[,]" and that "[t]he Orange Book is merely a catalog that informs the public of the

patent's existence[, which] is just the kind of generalized warning to the industry that the courts

have routinely found do not provide sufficient notice." Id at *5. The Merck & Co. Court

concluded that the plaintiffs' argument-"that defendants were required to consult the Orange

Book under the relevant statutory scheme and had they done so they would have received

notice"-was an improper attempt to get the court "to focus on defendants' actions instead of

[plaintiffs']." Id. at *6.

                                                  11
                       b. Constructive Notice

        Plaintiff also argues that the listing of the formulation patents in the Orange Book

provided constructive notice of the formulation patents. As noted above, "constructive notice by

marking" is the other method by which a patentee can provide notice of a patent to an infringer

under Section 287(a). Minks v. Polaris Indus., Inc., 546 F.3d 1364, 1376 (Fed. Cir. 2008)

(internal quotation marks and citation omitted). Plaintiff argues that "the Orange Book [can]

provide[] constructive notice because it unambiguously associate[ d] patents covering a

pharmaceutic product with the patented product." (D.I. 19 at 13) The Court disagrees.

       The language of Section 287(a) matters here. The statute provides for two methods by

which a patentee can provide constructive notice that an article it makes or sells is patented:

"either by [1] fixing thereon the word 'patent' or the abbreviation 'pat.', together with the

number of the patent, or by fixing thereon the word 'patent' or the abbreviation 'pat.' together

with an address of a posting on the Internet ... that associates the patented article with the

number of the patent[,] or [2] when, from the character of the article, this can not be done, by

fixing to it, or to the package wherein one or more of them is contained, a label containing a like

notice." 35 U.S.C. § 287(a) (emphasis added). The statute's use of "either" and "or" indicates to

the Court that, aside from providing actual notice of infringement, a patentee can only satisfy the

requirements of Section 287(a) by physically marking the product in certain ways, or, when that

is not possible, by physically marking a label attached to the article or to its packaging. To be

sure, there are other legal contexts in which a party can provide "constructive notice" of a fact in

broader, more varied ways. See, e.g., Saldana v. Kmart Corp., 260 F.3d 228,232 (3d Cir. 2001)

(discussing whether a store had "constructive notice" of a risk of harm in a tort lawsuit). But in

the Section 287(a) context, "[c]onstructive notice requires the record to show that 'the patentee

                                                 12
consistently marks substantially all of its patented products[,]'" SEB S.A. v. Montgomery Ward &

Co., 594 F.3d 1360, 1378 (Fed. Cir. 2010) (citation omitted), and that requirement is strictly

interpreted. 2 There is not a third, more lenient "Orange Book" form of constructive notice listed

in the statute, and the Court cannot re-write the statute to include one for Plaintiffs benefit.

       The Court's decision here is also in line with the underlying purposes of the marking

statute. Such purposes are: "1) helping to avoid innocent infringement; 2) encouraging

patentees to give notice to the public that the article is patented; and 3) aiding the public to

identify whether an article is patented." Rembrandt Wireless Techs., LP v. Samsung Elecs. Co.,

Ltd., 853 F.3d 1370, 1383 (Fed. Cir. 2017) (internal quotation marks and citation omitted).

These three related purposes all seek to "protect[] the public's ability to exploit an unmarked

product's features without liability for damages until a patentee provides" notice. Id. "While the




       2
                See e.g., Acantha LLC v. DePuy Orthopaedics Inc., Case No. 15-C-1257, 2018
WL 1951231, at *4 (E.D. Wis. Apr. 25, 2018) ("Because [patentee-plaintiff] has not established
that the surgical technique guides [in which the patent number was listed] were distributed or
shipped with the licensed products, it cannot rely on the fact that these guides contain its patent
number to show that it complied with the requirements of [Section] 287(a)"); A to Z Machining
Serv., LLC v. Nat'! Storm Shelter, LLC, No. CIV-10-422-C, 2011 WL 6888543, at *3 (W.D.
Okla. Dec. 29, 2011) (concluding that a patentee's act of affixing its website to its patented
product did not satisfy Section 287(a) because the patentee did not include the word patent or an
abbreviation thereof); Stryker Corp. v. Intermedics Orthopedics, Inc., 891 F. Supp. 751, 829-30
(E.D.N.Y. 1995) (finding that where "the patent mark was put in" nationally distributed literature
regarding a device, but where that literature was distributed "separately from the [patented]
devices[,]" this did not satisfy the constructive notice requirements of Section 287(a), as the
marking was not on "a label ... fixed to the [device's] package" nor was it "in the packaging" of
the patented device) (emphasis omitted), aff'd on other grounds, 96 F.3d 1409 (Fed. Cir. 1996);
Calmar, Inc. v. Emson Research, Inc., 850 F. Supp. 861, 868 (C.D. Cal. 1994) (explaining that
product fact sheets marked with the patent that were "left with actual or prospective customers
upon delivery of [patented] product samples" or "included with shipments of [patented article]
samples to such customers" were insufficient to meet the constructive notice requirement, as
"merely marking some literature associated with a patented article is insufficient to satisfy the
marking requirements of the statute").
                                                  13
Orange Book is [certainly] available to the public," Merck & Co., 2006 WL 1676229, at *5,

listing a patent there along with the name of a branded drug product would not provide the same

type of notice that an "article is patented" as does the statutorily-listed forms of constructive

notice. Those statutorily-approved forms of notice physically link the identification of the patent

number with the actual product itself (or its packaging)-such that the public can associate the

patent with the patented item in a very immediate, tangible way. Requiring the public to consult

the Orange Book to learn of patent protection for a drug seems at least one step removed from

that type of clear linkage. 3

                                c. Conclusion

        Therefore, the Court finds that the inclusion of the formulation patents in the Orange

Book was insufficient to satisfy either the actual notice or constructive notice provisions of

Section 287(a).

                2.      Plaintiff and Its Good Faith Purchase of the Formulation Patents

        Plaintiffs next argument is that even if its predecessor ALZA did fail to mark a patented

product for some period of time, and even if actual or constructive notice of infringement was

not provided to Defendants, Section 287(a) still should not apply to it. Plaintiff notes that it was

neither the original patent holder who may have sold unmarked products (that was ALZA), nor a

licensee or a successor-in-interest to ALZA. In light of this, Plaintiff argues that even if ALZA's

failure to mark could be held againstALZA (or ALZA's licensee or its successor-in-interest),

Section 287(a) sho~ld not be "read ... so broadly as to sweep within its scope good faith third



        3
               Further, while the existence of the Orange Book may be common knowledge to
some or many in patent- and pharmaceutical-related professions, it seems unlikely that all of the
interested public-at-large knows of the Orange Book's existence.
                                                 14
party purchasers of patents [like Plaintiff] who never manufactured any patented product and

who are not under the control of the patentee or in privity with the prior assignee." (D.I. 19 at

17 (emphasis added)) 4 Put differently, Plaintiff argues that Defendants "ignore[] the distinction

between patentees and persons making or selling patented products on their behalf versus an

unrelated third-party purchasing title to the patent in good faith." (Id at 16-17) From there,

Plaintiff makes various policy-based or equity-based arguments about why a patentee in

Plaintiffs shoes (i.e., "an unrelated third party purchasing title to the patent in good faith")

should not be precluded from obtaining damages pursuant to Section 287(a). (Id at 17-18)

       The problem for Plaintiff is that, in the end, the answer here depends not on the Court's

view of policy or equity but instead on a question of statutory construction-i.e., on who counts

as a "[p]atentee[]" for purposes of Section 287(a). (D.I. 21 at 6 n.3 (Defendants noting that

"marking is an issue of statutory construction, not equity")) After all, Section 287(a) sets out

certain marking and notice requirements for "[p]atentee[s]" (and those persons who make, offer



4
        At oral argument, regarding this "good faith purchaser" theory, Plaintiffs counsel made a
new argument that was not fairly presented in its briefing. Plaintiffs counsel asserted that
another reason why Section 287(a) should not limit its pre-suit damages was that there was no
product continuity between the ALZA product that was allegedly unmarked and any product that
Plaintiff has made or sold. (Tr. at 32-33) Put another way, Plaintiffs counsel asserted that the
requirements of Section 287(a) do not attach to a later assignee of a patent "where there is no
nexus between the activities that [the prior patentee and current patentee] engaged in." (Id at
38-39; see also id at 45 (Plaintiffs counsel explaining that "[t]he way I [] look at it, there are
two components" regarding whether the current owner of the patent is bound by a previous
patent owner's failure to mark: (1) "is there a product going through that consistent chain" and
(2) "how are the parties related"); id. at 40, 50 (Plaintiffs counsel suggesting that a prior
patentee's failure to mark one patented product should not curb a plaintiffs ability to recover
damages from an infringer who copies a second, unrelated patented product of the plaintiff)). As
this argument was not made in Plaintiffs briefing, it is waived. See Johnson-Braswell v. Cape
Henlopen Sch. Dist., Civil Action No. 14-1089-RGA, 2015 WL 5724365, at *12 n.9 (D. Del.
Sept. 29, 2015); L-3 Commc'ns Corp. v. Sony Corp., Civil Action No. 10-734-RGA, 2014 WL
4674815, at *3 (D. Del. Sept. 12, 2014) (noting that an argument raised for the first time during
oral argument is waived).
                                                   15
for sale or sell a patented article "for or under" a patentee), and related limitations on how a

"patentee" can recover damages. 35 U.S.C. § 287(a). If Plaintiff counts as a "[p]atentee[]" then

the inquiry is over-the statute's requirements would then apply to it too.

       In order to determine the correct meaning of the word "[p]atentee[]" in Section 287(a),

the Court turns to the text of 35 U.S.C. § 100(d) ("Section 100(d)"). 5 According to Section

lO0(d), "[w]hen used in this title unless the context otherwise indicates ... (d) The word

'patentee' includes not only the patentee to whom the patent was issued but also the successors

in title to the patentee." 35 U.S.C. § l00(d) (emphasis added). Section lO0(d), then, purports to

define the term "patentee" for use in the remainder of the "title[,]" including Section 287(a).

And it makes clear that when a statute like Section 287(a) is referring to (or proscribing) the acts

of a "[p]atentee[,]" its strictures relate both to an original patentee and to a later-acquiring patent

holder. See Morrow v. Microsoft Corp., 499 F.3d 1332, 1339 (Fed. Cir. 2007) (explaining that




       5
                Other courts have looked to Section 100(d) to understand the meaning of terms in
Section 287(a). For example, in In re Elonex Phase II Pwr. Mgmt. Litig., No. 01-082 GMS,
2002 WL 242363 (D. Del. Feb. 20, 2002), this Court sought to determine whether a party's
status as the exclusive licensee of patents-in-suit for a period of time was sufficient to render it
the "patentee" for Section 287(a) notice purposes. Elonex, 2002 WL 242363, at *4. In assessing
this question, the Elonex Court (citing to Federal Circuit caselaw in support) looked to how the
terms "patentee" or "successor in title to the patentee" had been interpreted for purposes of
Section lO0(d). Id. (citing Enzo APA & Son, Inc. v. Geapag A.G., 134 F.3d 1090, 1093 (Fed.
Cir. 1998) (internal quotation marks omitted)). It noted that because these terms had been found
(in the Section l00(d) context) to apply to a party who holds an exclusive license to a patent,
Section 287(a)'s requirements should also apply to an exclusive licensee. Id.; see also Mass.
Inst. a/Tech. v. Abacus Software, Inc., No. 5:0lcv344, 2004 WL 5268123, at *19 (E.D. Tex.
Aug. 4, 2004) (assessing Section l00(d)'s definition of "'patentee"' in analyzing Section
287(a)'s meaning); (Tr. at 38 (Plaintiffs counsel agreeing that Section l0O(d)'s definition
applies to words used in the remainder of the Patent Act)).
                                                  16
for purposes of Section 100(d), a "successor[] in title is the party holding legal title to the

patent") (internal quotation marks and citation omitted) (emphasis and alteration in original). 6

        With the meaning of the statutory language now understood, the Court's remaining

analysis is straightforward. Plaintiff is a successor in title to the original patentee. It is the

assignee of the asserted patents and, as such, has brought a civil action for infringement of those

patents in its own name. See Enzo APA & Son, Inc. v. Geapag A.G., 134 F.3d 1090, 1093 (Fed.

Cir. 1998) ("[A]n assignee is the patentee and has standing to bring suit for infringement in its

own name." (citing Section lO0(d)); see also (D.I. 1 at ,i,i 17-19 (explaining that Plaintiff "is the

owner of the [asserted patents] by assignment and has the right to sue for past damages")). Thus,

if there was a failure to mark by any prior or current patentee (as there was here, by prior

patentee ALZA), then "no damages shall be recovered by the patentee [including current

patentee Plaintiff] in any action for infringement, except on proof that the infringer was notified

of the infringement and continued to infringe thereafter[.]" 35 U.S.C. § 287(a); cf Grain

Processing Corp. v. Am. Maize-Prods. Co., 185 F.3d 1341, 1347 n.3 (Fed. Cir. 1999) (explaining

that damages were unavailable to the patent holder/plaintiff prior to the filing of the instant suit,

as "neither [plaintiff] nor its predecessor in interest had marked the [patented] products with the

patent numbers pursuant to [Section 287(a)]") (emphasis added).

       As for Plaintiffs assertion that this result is "inequitable[,]" (D.I. 19 at 17), or that it

"would impose upon a purchaser [like Plaintiff] ... the insurmountable burden of determining"

whether a prior patented product sold by a previous patentee had been marked, (id. at 18), such


       6        Although Section 100(d) says that its definition of "patentee" need not apply
when "context otherwise indicates[,]" 35 U.S.C. § lO0(d), Plaintiff has not sufficiently explained
why the "context" of Section 287 (a) indicates that the definition set out in Section 100(d) should
not apply here.
                                                   17
arguments are not for the Court. With that said, it is not clear to the Court that this result is

inequitable, 7 or that the burden Plaintiff speaks of really is all that "insurmountable. " 8 But

whether it is, or it is not, the Court is in no position to re-write a statute's text. 9



        7
                 As to the point about equity, the Court finds Defendants' "bundle ofrights"
rejoinder to be persuasive. At oral argument, Defendants' counsel argued that ALZA would
have been unable to convey any greater patent rights than it held to the entity that eventually
assigned the rights to Plaintiff (the "intermediate assignee"), and that this intermediate assignee
could not in turn have conveyed any greater patent rights than it held to Plaintiff. (Tr. at 30)
And because ALZA did not have the right to recover pre-actual notice damages on the
formulation patents based on a failure to mark Viadur, it stands to reason that: (1) it could not
convey the right to recover such damages to the intermediate assignee, who (2) in tum, could not
convey such rights to Plaintiff. (Id) Indeed, Plaintiffs counsel agreed that a patentee cannot
sell more patent rights than it owns. (Id. at 47) If this is so, then the Court is hard-pressed to see
how it would be "equitable" for Plaintiff to obtain greater rights to sue for damages on the
asserted patents than those maintained by ALZA or by the intervening assignee. Moreover, it
would seem somewhat inequitable- and certainly contrary to the purposes of the marking
statute-to allow a patentee to have its failure to mark excused by simply assigning the patent
(for a fee) to some other unrelated entity. (Id. at 21)
        8
               With regard to the point about insurmountability, determining whether a prior
owner of a patent ever released a product covered by that patent does not seem all that
"insurmountable" (at least under the circumstances at issue here). Instead, it seems like the type
of due diligence that Plaintiff could have done before buying the patent rights (i.e., by asking a
prior purchaser, or exploring the public record). (See Tr. at 64 (Defendants' counsel arguing that
"what ALZA did from 2000 to 2008 was certainly something that the Plaintiff in this case could
have done due diligence on"))
        9
               Plaintiff also makes another argument in its briefing relating to 35 U.S.C. § 286
("Section 286"), which is the part of the Patent Act that explains that a plaintiff may not recover
damages "for any infringement committed more than six years prior to the filing of the
complaint[.]" (D .I. 19 at 14-19) Here, the six-year pre-suit damages period runs from 2011 to
2017, and Plaintiff alleges that no products covered by the formulation patents were made or sold
by ALZA during that time period. (Id at 14; see D.I. 1 at ,r 21) Plaintiffs point seems to be that
even if there was a marking failure by ALZA in the past, so long as no such unmarked products
were marketed or sold in the six-year pre-suit damages window, Section 287(a)'s proscription on
damage recovery should not apply.

        Plaintiffs argument is unpersuasive. Plaintiff provides no legal support for the
proposition that "Section 287's marking limitation should be commensurate with Section 286's
time limitation on damages." (D.I. 19 at 19; accordD.I. 21 at 7 ("Plaintiff cites no case law to
support th[e] novel proposition[]" that "the marking requirement [should be tied] to the six-year
                                                18
               3.      Plaintiffs Request for Discovery on Marking

       Lastly, Plaintiff states that even if the Court accepts Defendants' arguments regarding

marking, dismissal of the formulation patents is premature. It asks for the ability to take

discovery on the marking issues and to amend the operative complaint thereafter. (Id. at 20)

       The Court recommends, to the contrary, that the claims of infringement of the expired

'547 and '261 patents should be dismissed with prejudice. See Lans v. Digital Equip. Corp., 252

F.3d 1320, 1324 (Fed. Cir. 2001) (affirming dismissal of claims of patent infringement where the

patent had already expired, and where Section 287(a) prevented the patentee from recovering any

damages for infringement during the term of the patent); Jackson v. Intel Corp., No. 09 C 2178,

2009 WL 2851742, at *2 (N.D. Ill. Aug. 31, 2009) (noting that if a patentee cannot state a claim

for damages, due to failure to plead compliance with the marking statute, then "he has failed to

state a claim for patent infringement"). Plaintiff chose to purchase the formulation patents, and it

knows that a former patentee (ALZA) previously made and sold a product (Viadur) that read on

these patents. (D.I. 1, ex. D at 13) It, however, apparently filed suit without having gathered

sufficient information about the extent to which ALZA marked its product; thus, it could not

plead facts in the Complaint asserting that ALZA did so. Thus, it acknowledges that as of today,

it is not aware of (and cannot plead) facts needed to state a viable claim for damages as to the

formulation patents. (D.I. 19 at 14 (Plaintiff asserting that it "should be allowed the opportunity

through discovery" to "establish that Viadur[] was marked")) In such a scenario, there is not a



limitation on damages[.]")) Second, Plaintiff fails to provide any other reasons why the Court
should adopt this novel position. The Court finds it notable that neither Section 286 nor Section
287 directly references the other. Additionally, the plain language of Section 287(a) recites that
"[i]n the event of failure so to mark, no damages shall be recovered by the patentee in any action
for infringement[.]" 35 U.S.C. § 287(a) (emphasis added). No time limitation is presented or
referenced.
                                                19
basis to permit Plaintiff to take discovery in order to try to develop facts that should already be in

its possession. Cf Cognex Corp. v. Microscan Sys., Inc., 990 F. Supp. 2d 408,417 (S.D.N.Y.

2013).

         B.     Plausible Allegations of Infringement

         Defendants also argue that the claims of direct, indirect, and willful infringement of the

asserted patents should be dismissed for failure to plead sufficient facts as to some of the

elements of such claims. 10 The Court will address each ground for dismissal below.

                1.      Direct Infringement

         Defendants argue that Plaintiff's allegations of direct infringement of the asserted patents

are insufficient because: (1) Plaintiff failed to allege that Defendants' accused product meets the

claim limitations of at least some of the asserted patent claims; (2) Plaintiff failed to allege that

Defendants actually make, use, sell, or offer to sell the formulation claimed in the '547 and '261

patents or use the methods claimed in the '712 patent; and (3) any allegations of direct

infringement based on Defendants' conduct in developing and testing the accused product are

protected under the safe harbor provision of 35 U.S.C. § 271(e)(l) ("Section 271(e)(l)"). (D.I.

13 at 13-17) The Court will take up each of these arguments.

                        a. Matching Claim Limitations to the Accused Product

         In order to adequately plead direct (and indirect and willful) infringement, a plaintiff

needs to have pleaded facts that plausibly indicate that the accused products contain each of the



         10
                Given the findings regarding marking above, technically the only remaining
claims would be those asserting infringement of the '712 patent. However, because this is a
Report and Recommendation, and because the parties made plausibility-type arguments
regarding all asserted patents, the Court will address all of the asserted patents below in this
subsection.
                                                  20
limitations found in the claim. Microchip Tech., Inc. v. Delphi Auto. Sys., LLC, Civil Action No.

17-1194-LPS-CJB, 2018 WL 605893, at *2 (D. Del. Jan. 29, 2018); see also e.Digital Corp. v.

iBaby Labs, Inc., Case No. 15-cv-05790-JST, 2016 WL 4427209, at *3-4 (N.D. Cal. Aug. 22,

2016); Raindance Techs., Inc. v. ]Ox Genomics, Inc., Civil Action No. 15-152-RGA, 2016 WL

927143, at *2-3 (D. Del. Mar. 4, 2016).

       Plaintiff asserts that Defendants infringe "at least claims 1, 2, 4, and 6 of the '54 7

patent[,]" "at least claims 3, 4, 23, 26, 32, 33, and 36 of the '261 patent[,]" and "at least claims 1,

2, 4, 8, 9, 10, and 12-16 of the '712 patent[.]" (D.I. 1 at ,i,r 30, 57, 84) All of those claims recite,

at a minimum, "[a] stable non-aqueous formulation of a peptide compound" that is comprised of

"at least one[] peptide compound" and "at least one polar aprotic solvent[.]" (See, e.g., '547

patent, col. 13:32-35 (independent claim 1, on which claims 2, 4 and 6 are dependent); '261

patent, cols. 13:66-14:3 (independent claim 3, on which claims 23, 26 and 32 are dependent); id.,

col. 14:4-7 (independent claim 4, on which claims 33 and 36 are dependent); '712 patent, col.

14:4-9 (independent claim 1, which is a method of preparing the peptide compound/polar aprotic

solvent formulation, and on which claims 2, 4 and 16 are dependent); id., col. 14:41-45 &

Certificate of Correction (independent claim 8, on which dependent claims 9, 10 and 12-15 are

dependent)) Exemplary is claim 1 of the '547 patent, which recites:


               1. A stable non-aqueous formulation of a peptide compound
               comprising:

                  a) at least one peptide compound; and

                  b) at least one polar aprotic solvent,

                  wherein said peptide compound is an LHRH-related compound.

('547 patent, col. 13:32-37)

                                                  21
          In its Complaint, Plaintiff alleges that the accused product, Eligard, "contains leuprolide

acetate, a luteinizing hormone-release hormone (LH-RH) related compound as its active

pharmaceutical treatment." (D.I. 1 at 123) Plaintiff further alleges that Defendants "prepared

stable non-aqueous formulations of leuprolide acetate in polar aprotic solvents by dissolving

leuprolide acetate in the solvent N-methyl-2-pyrrolidone at least while developing and testing the

formulation." (Id. at 124) And Plaintiff also explains that the "prescribing information for

Eligard states that it is an injectable suspension of leuprolide acetate containing a polymer and a

polar aprotic solvent for subcutaneous administration where the formulation forms a solid drug

delivery depot that provides continuous release of leuprolide acetate for up to six months." (Id.

at 125)

          These allegations plead facts that make it plausible that the accused product is made up of

the formulation described in the claims; Defendants do not argue otherwise. However,

Defendants assert that Plaintiff has failed to allege that other limitations of particular asserted

claims are met, and thus, that Plaintiff has failed to sufficient!y plead direct infringement of those

claims. (D.I. 13 at 13-14) These further limitations include, inter alia, that the formulation: (1)

does "not contain components containing added water[,]" ('261 patent, col. 14:2-3 (independent

claim 3)); (2) "exhibits bacteriostatic, bactericidal[,] or sporicidal activity[,]" (id., col. 14:7-8

(independent claim 4)); (3) "comprises at least about 10% (w/w) peptide compound[,]" ('547

patent, col. 13:38-39 (dependent claim 2); '261 patent, cols. 14:49-50, 15:3-4 (dependent claims

23 and 33); '712 patent, col. 14:11-12 (dependent claim 2)); or (4) "is stable at 37° C[] for at least

3 months[,]" ('547 patent, col. 13:47-48 (dependent claim 6); '261 patent, cols. 14:55-56, 15:9-10

(dependent claims 26 and 36)).



                                                   22
       Defendants are correct that Plaintiff has not pleaded facts relating to these claim

limitations, sufficient to explain why it is plausible that Defendants' product/acts satisfy those

elements of the claims. Nor is this a case where the Court can otherwise figure out on its own

why it is that the accused product, or methods of using it, necessarily implicates those

limitations. Cf Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018)

(finding that the plaintiff had provided fair notice of infringement to the defendant, where (1) the

case involved "a simple technology"; (2) the asserted patents were attached to the complaint; (3)

the complaint specifically identified the accused products, and attached photos of the products as

exhibits; and (4) the complaint alleged that the accused products "meet each and every element

of at least one claim of [the plaintiffs patents]"). Plaintiff must have had its reasons for thinking

that Defendants practiced these limitations of claims 3, 4, 22, 26, 33 and 36 of the '261 patent,

claims 2 and 6 of the '547 patent, and claim 2 of the '712 patent. It should have just pleaded

whatever facts it had relating to those reasons.

       Thus, the Court recommends that Defendants' Motion be granted as to the direct

infringement allegations regarding these claims, and that Plaintiff be given the opportunity to

amend its Complaint to plead the above-referenced facts (to the extent Plaintiffs claims of

infringement are not otherwise dismissed due to the marking issue).

                       b. Making, Using, or Selling the Claimed Formulation (or Using the
                          Claimed Method) and the Safe Harbor

       Defendants additionally argue that all of Plaintiffs direct infringement claims should be

dismissed because Plaintiff failed to allege any facts that show that Defendants themselves make,

use, sell or offer to sell the formulation claimed in the '547 and '261 patents, or use the methods

claimed in the '712 patent. (D.I. 13 at 14) In this regard, they argue that the accused product, "as


                                                   23
sold, contains two separate syringes-one syringe filled with the Atrigel delivery system that

includes a polymer dissolved in a biocompatible solvent, and another syringe that includes only

leuprolide acetate"-and that only when the two syringes are later mixed by a medical

professional is the accused formulation created. (Id at 14-15; see D.I. 1, ex. E (Eligard

prescribing information depicting two syringes that need to be mixed prior to administering))

Similarly, for the methods claimed in the '712 patent, Defendants assert that there are no

allegations that they "perform[ed] a method which includes dissolving the peptide compound in a

polar aprotic solvent" (claim 1) or that Defendants administered the allegedly infringing

formulation (claim 8). (D.I. 13 at 15-16)

       Plaintiff does not dispute that the accused product "as sold" does not directly infringe.

Rather, it asserts in the Complaint that Defendants directly infringed the asserted claims "at least

while developing and testing the [accused product]." (D.I. 1 at 124)

       To this, Defendants counter that any direct infringement that occurred during "developing

and testing" the accused product is protected by the safe harbor provision of Section 271 (e)(1 ).

(D.I. 13 at 13, 16-17) Section 271(e)(l) provides that:


               It shall not be an act of infringement to make, use, offer to sell, or
               sell within the United States or import into the United States a
               patented invention ... solely for uses reasonably related to the
               development and submission of information under a Federal law
               which regulates the manufacture, use, or sale of drugs or veterinary
               biological products.


35 U.S.C. § 271(e)(l). Section 271(e)(l)'s language is '"sufficiently broad' to 'leave[] adequate

space for experimentation and failure on the road to regulatory approval.'" Momenta Pharms.,

Inc. v. Teva Pharms. USA Inc., 809 F.3d 610, 619 (Fed. Cir. 2015) (citation omitted). Yet "some

activities are outside [of] its protection[, such as] . . . information that may be routinely reported
                                                  24
to the FDA, long after marketing approval has been obtained." Id. (internal quotation marks and

citation omitted). The Federal Circuit has also explained that "[t]he routine quality control

testing of each batch [of an accused product] as part of the post-approval, commercial production

process is [] not reasonably related to the development and submission of information to the

FDA[.]" Id at 620 (internal quotation marks omitted).

       Plaintiffs argument here is that the Complaint's reference to Defendants' "developing

and testing" the accused products is "not limited to uses reasonably related to seeking FDA

approval." (D.I. 19 at 10 (internal quotation marks omitted)) "Rather, the allegations in the

Complaint include all testing that [Defendants] performed, including testing that was not related

to FDA approval but rather was related to 'commercial manufacture' or quality control tests not

required for seeking FDA approval." (Id (citing D.I. 1 at ,i 24) (emphasis in original))

       The Court is persuaded by Plaintiffs argument. At this Rule 12(b)(6) stage, the Court

must credit all well-pleaded factual allegations in Plaintiffs favor. As such, the Court cannot

rely on statements in Defendants' briefs that seek to contradict Plaintiffs allegations-like

Defendants' statement that all of their "alleged activities during the research, development, and

testing of its FDA-approved drug, Eligard ... was for the purpose of obtaining data for

submission ofth[e] NDAs to the FDA." (D.I. 13 at 17) And it does seem plausible, for example,

that the "testing" called out in the Complaint could have and did include post-approval quality

control tests that were unrelated to an FDA submission. As such, the Court finds that Plaintiff

has sufficiently alleged that Defendants directly infringed the asserted patents via their

development and testing of the accused product.




                                                 25
               2.      Indirect and Willful Infringement

       Defendants next assert that Plaintiff has failed to adequately plead indirect and willful

infringement of the asserted patents because Plaintiff did not plausibly allege that Defendants

had knowledge of the patents prior to the alleged period of infringement. (D.I. 13 at 8-12; D.I.

21 at 9-10) 11 Indirect infringement (that is, induced infringement and contributory infringement)

both "require, inter alia, 'knowledge of the existence of the patent that is [allegedly] infringed'

as well as 'knowledge that the acts [at issue] constitute patent infringement.'" Princeton Dig.

Image Corp. v. Ubisoft Entm 't SA, Civil Action No. 13-335-LPS-CJB, 2016 WL 6594076, at *4

(D. Del. Nov. 4, 2016) (alteration in original) (quoting Global-Tech Appliances, Inc. v. SEB SA.,

563 U.S. 754, 765-66 (2011)). 12 Likewise, a plausibly pleaded claim for willful infringement

requires, inter alia, knowledge of the patent or patents at issue. See Valinge Innovation AB v.




       11
                 Defendants also argue that Plaintiffs indirect infringement/willful infringement
claims should fail because the accused product is not matched to the limitations of certain
asserted claims. (D.I. 13 at 13) For the reasons discussed above with regard to this argument
and direct infringement, the Court finds that the Motion should be granted as to the indirect
infringement/willful infringement allegations regarding claims 3, 4, 22, 26, 33 and 36 of the '261
patent, claims 2 and 6 of the '547 patent, and claim 2 of the '712 patent. It also recommends that
Plaintiff be given the same opportunity to amend these claims as was discussed above regarding
the direct infringement allegations.
       12
                Defendants further argue that the Complaint "does not contain any specific
allegations related to a claim of contributory infringement[.]" (D.I. 13 at 8-9 n.5 (citation
omitted)) However, this entire argument was contained in a few short lines found exclusively in
a footnote and was not further taken up by Defendants. Therefore, the Court declines to consider
it. See GlaxoSmithKline LLC v. Glenmark Pharms. Inc., USA, Civil Action No. 14-877-LPS-
CJB, Civil Action No. 14-878-LPS-CJB, 2017 WL 8948972, at *8 n.5 (D. Del. May 24, 2017);
see also SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1320 (Fed. Cir. 2006)
("Further, arguments raised in footnotes are not preserved."); UCB, Inc. v. Accord Healthcare,
Inc., 201 F. Supp. 3d 491, 542 n.33 (D. Del. 2016) ("Arguments that are presented in limited
form in footnotes are entitled to little weight."), affd, 890 F.3d 1313 (Fed. Cir. 2018).
                                                   26
Halstead New England Corp., Civil Action No. 16-1082-LPS-CJB, 2018 WL 2411218, at *13

(D. Del. May 29, 2018).

       In the Complaint, Plaintiff alleges that Defendants knew of or were willfully blind to the

asserted patents because: (1) on May 20, 2010, Defendants submitted the previously-referenced

IDS as part of the application that led to their '455 patent, in which Defendants made reference to

the December 2009 Orange Book listing for "Leuproli[d]e Acetate" and for "Lupron Depot

Exclusivity"; (2) the asserted patents "were discernibly listed in the [December 2009 version of

the] Orange Book in association with leuprolide acetate" under the drug product Viadur; such

that (3) Defendants must have known about the asserted patents as of May 2010. (D.I. 19 at 2-3

(citing D.I. 1 at~ 26 & ex. D)) Plaintiff includes, as an exhibit, certain sections of the December

2009 Orange Book that concern the active ingredient leuprolide acetate. (D.I. 1, ex. D) 13 One of

the sections in that exhibit is titled "PRESCRIPTION AND OTC DRUG PRODUCT PATENT

AND EXCLUSIVITY LIST[.]" (Id., ex. D at 11-13) In that section, there are three branded

drug names that include the active ingredient leuprolide acetate: Eligard (the accused product

here), Lupron Depot (various formulations), and Viadur. (Id.) The three asserted patents are

listed alongside Viadur (and not with the other drug products) in this portion of the Orange

Book. (Id. at 13)

       Defendants argue that in submitting the IDS and in referencing the leuprolide acetate

listing therein, they were actually calling out information relating to Lupron Depot-PED®, "an


       13
                  In paragraph 26 of the Complaint, where Plaintiff makes the relevant allegations
here, it cites to the "December 2009" edition of the Orange Book. (D.I. 1 at~ 26) However, the
exhibit that Plaintiff attached to its Complaint purporting to represent the relevant portion of the
December 2009 Orange Book is actually from the 2010 version of the Orange Book. (Id., ex. D)
It seems plausible, however, that this same listing of patents and products found in the 2010
version of the Orange Book was also found in the Orange Book in December 2009. (Tr. at 77)
                                                 27
entirely different leuprolide acetate product which has no connection to Viadur or the [a]sserted

[p]atents." (D.I. 13 at 9) 14 Defendants argue that Plaintiffs theory-i.e., "that because

[Defendants] knew of the Orange Book listing for Abbot Labs' leuprolide acetate product

(Lupron Depot-PED), [Defendants] must have known of an entirely different product-Viadur-

and also must have been aware that the Orange Book listing for Viadur [also] referenced the

[a]sserted [p]atents"-is faulty. (Id.; see also D.l. 21 at 9-10)

        The Court disagrees and finds that Plaintiff has sufficiently pleaded Defendants'

knowledge of the asserted patents, as of the May 20, 2010 date on which Defendants allegedly

submitted the IDS form. After all, there were only three drugs listed in the December 2009

Orange Book that contained the ingredient leuprolide acetate. Of those, we know that

Defendants knew of the drug Eligard (and the patents associated with that drug found in the

December 2009 version of the Orange Book), since Eligard was their drug. And we know that

Defendants knew of another drug, Lupron Depot (and the patents associated with that drug in the

same version of the Orange Book), since Defendants made reference in the IDS to Lupron




        14
                Defendants submitted a declaration along with their opening brief that purports to
attach the actual Orange Book documents that were being referenced in the IDS; those
documents are different than the Orange Book excerpt that Plaintiff attached to its Complaint,
and they do not specifically reference Viadur. (D.I. 13 at 9; D.I. 14, ex. 1; D.I. 21 at 1; Tr. at 69-
70, 72-73) There is a dispute between the parties as to whether the Court should consider the
documents attached to Defendants' declaration. (D.I. 13 at 5 n.4; D.I. 19 at 4-5; D.I. 21 at 9-10)
Yet even if the Court were to take these documents into account, the outcome would not change
here. As is further set out below, Plaintiffs allegations and exhibits show that there were only
three relevant, marketed drugs that contained leuprolide acetate as of 2010, and no one disputes
that in the Orange Book at that time, the asserted patents were listed and associated with one of
those three drug products (Viadur). For the reasons set out below, it is plausible that, regardless
of the actual portion of the December 2009 Orange Book that Defendants were pointing to in the
IDS, Defendants then knew about the patents that were associated with Viadur in that same
edition of the Orange Book.
                                                 28
Depot-PED. (Tr. at 78) It seems thus plausible that Defendants would additionally have had

knowledge of the third and final drug, Viadur, listed in that Orange Book (and, relatedly, the

patents listed alongside Viadur, including the asserted patents). (See D.I. 19 at 2-3; Tr. at 79-80;

see also D.I. 19 at 4 ("It strains credulity that [Defendants] could know about all leuprolide

acetate patents in the December 2009 Orange Book except the [a]sserted [p]atents, particularly

where they all relate to the same drug, and the [a]sserted [p]atents are listed on the very page that

follows the patent lists for Lupron Depot[]."))

        Now, it could be that Defendants will later be able to prove that they were not then aware

of Viadur and the asserted patents. (Tr. at 78-79 (Defendants' counsel suggesting that

Defendants did not know of the Viadur product or the patents associated therewith in 2010,

because Viadur was a "totally different" product than Eligard and Lupron Depot)) But

plausibility is all that is required at the pleading stage, and that has been demonstrated here. For

these reasons, the Court finds that Plaintiff sufficiently alleged knowledge of the asserted

patents. 15

IV.     CONCLUSION

        The Court recommends that Defendants' Motion be GRANTED with prejudice to the




        15
                  Defendants also separately argue that claims for indirect infringement against
Defendant TOLMAR Pharmaceuticals, Inc. should be dismissed. (D.I. 13 at 10 n.7) Defendants
note that the allegation in the Complaint is that each of the three Defendants knew or were
willfully blind to the asserted patents "since at least May 2010[,]" (D.I. 1 at ,i 26); they argue that
this cannot be reconciled with the fact that TOLMAR Pharmaceuticals, Inc. was incorporated on
January 27, 2014. (Id. (citing D.I. 1 at ,i 12)) This argument too was made only in a footnote
and not addressed thereafter, and so the Court will not consider it further here. See supra n. 12.
If it is true that TOLMAR Pharmaceuticals, Inc. was not in existence until January 27, 2014, then
(absent some further argument) Plaintiff will not be able to prove this Defendant's liability for
indirect/willful infringement damages until on or after that date.
                                                  29
extent that it seeks to dismiss Counts I-VI (infringement of the asserted claims of the '547 and

'261 patents) for failure to comply with the marking statute. It recommends that the Motion also

be GRANTED without prejudice (to the extent necessary, depending on the District Court's

decision on the marking issue) as it relates to infringement allegations regarding claim 3, 4, 22,

26, 33 and 36 of the '261 patent, claims 2 and 6 of the '547 patent, and claim 2 of the '712 patent.

It recommends that the Motion be DENIED on all other grounds.




Dated: November 1, 2018
                                                      Christopher J. Burke
                                                      UNITED STATES MAGISTRATE JUDGE




                                                30
